 Case 6:19-cv-00038-H Document 67-1 Filed 02/15/21          Page 1 of 2 PageID 1304



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            SAN ANGELO DIVISION

 JUSTIN MOORE AND JUDITH          §
 MOORE,                           §
                                  §
                   Plaintiffs,    §
                                  §
 vs.                              §
                                  §
 DB INDUSTRIES, LLC d/b/a 3M FALL §            CIVIL ACTION NO. 6:19-cv-00038-H
 PROTECTION, CAPITAL SAFETY       §
 USA, CAPITAL SAFETY GROUP, and §
 DBI/SALA;                        §
                                  §
 SAFEWORKS, LLC d/b/a POWER       §
 CLIMBER WIND;                    §
                                  §
 And                              §
                                  §
 POWER CLIMBER BVBA d/b/a         §
 POWER CLIMBER WIND,              §
                                  §
                  Defendants.



                                 PROPOSED ORDER

      On this date, the Court considered Defendant D B Industries, LLC’s Motion to

Exclude the Testimony of Plaintiffs’ Expert Dr. Nigel Ellis. The Court, having considered

the pleadings regarding this motion and the arguments of counsel, GRANTS Defendant D

B Industries, LLC’s Motion.

IT IS HEREBY ORDERED:




                                           1
 Case 6:19-cv-00038-H Document 67-1 Filed 02/15/21             Page 2 of 2 PageID 1305



     1.    The Court excludes Dr. Nigel Ellis’s testimony regarding ANSI Z359.16 or

           its application to the DBI-SALA Lad-Saf X3 sleeve at issue in its entirety;

           and

     2.    The Court excludes Dr. Nigel Ellis’s testimony regarding D B Industries’

           alleged failure to instruct or warn the Plaintiff in its entirety.

BY THE COURT:

____________________, 2021                      ________________________________
                                                The Honorable James Wesley Hendrix
                                                U.S. District Court for the Northern
                                                District of Texas




                                            2
